—Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered January 6, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (four counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a plea of guilty of four counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [b]), defendant contends only that the sentence is unduly harsh and severe. We reject that contention. We note, however, that the certificate of convic*1565tion incorrectly reflects that defendant was convicted on January 6, 2013, and it must therefore be amended to reflect that he was convicted on January 6, 2014 (see People v Saxton, 32 AD3d 1286, 1286-1287 [2006]).
Present—Carni, J.P., Lindley, DeJoseph, Curran and Troutman, JJ.